            Case 1:21-cr-10006-DPW Document 1 Filed 01/06/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                       )   Criminal No. 21cr10006
      UNITED STATES OF AMERICA                         )
                                                       )   Violations:
                v.                                     )
                                                       )   Count One: Bank Fraud
      BARBARA LEVY,                                    )   (18 U.S.C. § 1344)
                                                       )
                        Defendant                      )   Count Two: Filing a False Tax Return
                                                       )   (26 U.S.C. § 7206(1))
                                                       )
                                                       )   Forfeiture Allegation:
                                                       )   (18 U.S.C. § 982(a)(2)(A))
                                                       )

                                         INFORMATION

      At all times relevant to this Information:

                                        General Allegations

       1.      Defendant BARBARA LEVY (“LEVY”) resided in Portsmouth, Rhode Island.

       2.      Company A owned Dunkin’ franchises in the New Bedford, Massachusetts area.

Company A maintained checking accounts for each of its franchises at Santander Bank, which was

a financial institution as defined in 18 U.S.C. § 20.

       3.      LEVY was an office manager at Company A, where her responsibilities included

writing checks to vendors for unanticipated repairs and to terminated employees for their final

wages. LEVY had access to a signature stamp of one of the owners of Company A for this

purpose. LEVY was not authorized to use the signature stamp without the owner’s knowledge.

                                        Bank Fraud Scheme

       4.      Beginning no later than December 2012 and continuing through in or about October

2019, LEVY stole approximately $1,058,867 from Company A by writing checks payable to

                                                   1
            Case 1:21-cr-10006-DPW Document 1 Filed 01/06/21 Page 2 of 6




herself drawn on Company A’s accounts at Santander Bank. LEVY used the owner’s signature

stamp without authorization on these checks.

       5.      To conceal her scheme, LEVY, whose responsibilities also included picking up the

mail from Company A’s post office box, opened monthly bank statements and altered them,

substituting the names of legitimate purported payees in place of her name, to make it appear as

though the checks had been written for a valid business purpose.

                                     The False Tax Returns

       6.      In an effort to conceal and prevent detection of her scheme, LEVY did not report

the funds that she embezzled from Company A on her federal income tax returns. As a result,

between 2013 and 2019, LEVY failed to report or pay taxes on approximately $1,058,867.09.




                                               2
            Case 1:21-cr-10006-DPW Document 1 Filed 01/06/21 Page 3 of 6




                                           COUNT ONE
                                             Bank Fraud
                                         (18 U.S.C. § 1344)

      The United States Attorney charges:

       7.      The United States Attorney re-alleges and incorporates by reference paragraphs 1

through 5 of this Information.

       8.      On or about June 28, 2019, in the District of Massachusetts and elsewhere, the

defendant,

                                         BARBARA LEVY,

did knowingly execute, and attempt to execute, a scheme and artifice to defraud a federally insured

financial institution, that is, Santander Bank, and to obtain moneys, funds, credits, assets, securities

and other property owned by, and under the custody and control of, Santander Bank, by means of

materially false and fraudulent pretenses, representations, and promises, in that, defendant, without

authorization, issued Check No. 399, made payable to Barbara Levy, drawn on Company A’s

Santander Bank account ending in 9667, in the amount of $1,200.

       All in violation of Title 18, United States Code, Section 1344.




                                                   3
            Case 1:21-cr-10006-DPW Document 1 Filed 01/06/21 Page 4 of 6




                                        COUNT TWO
                                   Filing a False Tax Return
                                     (26 U.S.C. § 7206(1))

      The United States Attorney further charges:

       9.      The United States Attorney re-alleges and incorporates by reference paragraphs 1

through 6 of this Information.

       10.     On or about October 9, 2019, in the District of Massachusetts and elsewhere, the

defendant,

                                      BARBARA LEVY,

did willfully make and subscribe a U.S. Individual Income Tax Return, Form 1040, for the tax

year 2018, which was verified by a written declaration that it was made under the penalties of

perjury, and which was filed with the Internal Revenue Service, and which return the defendant

did not believe to be true and correct as to every material matter in that the return reported an

adjusted gross income of $107,537, when defendant then and there knew that the gross income she

actually received for tax year 2018 substantially exceeded the amount reported.

       All in violation of Title 26, United States Code, Section 7206(1).




                                                4
          Case 1:21-cr-10006-DPW Document 1 Filed 01/06/21 Page 5 of 6




                                 FORFEITURE ALLEGATION
                                   (18 U.S.C. § 982(a)(2)(A))

       The United States Attorney further alleges:

       11.     Upon conviction of the offense in violation of Title 18, United States Code, Section

1344 set forth in Count One, the defendant,

                                       BARBARA LEVY,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 982(a)(2)(A),

any property constituting, or derived from, proceeds obtained directly or indirectly as a result of

such offense. The property to be forfeited includes, but is not limited to, the following:

               a.      $1,058,867.09, to be entered in the form of a forfeiture money judgment.

       12.     If any of the property described in Paragraph 11 above as being forfeitable pursuant

to Title 18, United States Code, Section 982(a)(2), as a result of any act or omission of the

defendant --

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 18, United States Code, Section 982(b),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other property

of the defendant up to the value of the property described in Paragraph 11 above.
  Case 1:21-cr-10006-DPW Document 1 Filed 01/06/21 Page 6 of 6




All pursuant to Title 18, United States Code, Section 982(a)(2).



                                             ANDREW E. LELLING
                                             UNITED STATES ATTORNEY



                                       By:
                                             KRISTEN A. KEARNEY
                                             Assistant United States Attorney
